DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  clause (ii) of claim 10 contains a typographical error in reciting “…a polymer membrane having and upward-facing surface” and should instead recite “a polymer membrane having an upward-facing surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2004/0191508 to Hubbard et al. (“Hubbard”) in view of U.S. Publication No. 2007/0055032 to Lagenbuch et al. (“Lagenbuch”). All reference numerals and paragraph numbers are made with respect to Hubbard unless otherwise noted.
Regarding claim 14, Hubbard discloses a membrane composite comprising: (i) a membrane panel 112 having opposed first and second opposed planar surfaces, said first planar surface including a roof-substrate contacting portion and a lap portion, (ii) an adhesive 146 disposed on said roof-substrate contacting portion and said lap portion; and (iii) a  release member (not illustrated; par 0046-52) removable affixed to said adhesive in both said roof-substrate contacting portion and said lap portion, where said adhesive disposed on said roof-substrate and said lap portion is substantially homogenous.
Hubbard does not disclose that the adhesive is UV-cured.
Lagenbuch discloses that UV-cured pressure sensitive adhesives such as UV-cured polyacrylate have improved stability (Lagenbuch par 0002) and improve manufacturing productivity (Lagenbuch par 172). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hubbard to have its acrylic adhesive be UV-cured as taught by Lagenbuch to provide the predictable result of improved stability and provide efficiencies during manufacture. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use UV-cured adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 15, Hubbard in view of Lagenbuch discloses that said release member includes a perforation that allows said release member to be divided between said roof-substrate contacting portion and said lap portion (par 0052).  
Regarding claim 16, Hubbard in view of Lagenbuch discloses that the degree of cure of said UV-cured adhesive varies by no more than 10% between said roof-substrate contacting portion and said lap portion. 
Regarding claim 17, Hubbard in view of Lagenbuch discloses that the degree of cure of said UV-cured adhesive varies by no more than 1% between said roof-substrate contacting portion and said lap portion.
Regarding claim 18, Hubbard in view of Lagenbuch discloses that the UV-cured adhesive is a UV-cured polyacrylate, and where said UV-cured polyacrylate, prior to being cured, includes one or more units defined by the formula: 


    PNG
    media_image1.png
    154
    148
    media_image1.png
    Greyscale

 where each R1 is individually hydrogen or a hydrocarbyl group and each R2 is individually a hydrocarbyl group (see Lagenbuch par 0112-0116).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention of a method of installing a roof system comprising inter alia a UV-cured polyacrylate having a gel content, as determined by THF extraction after boiling in THF after four hours, of at least 50 % by weight, and where the polyacrylate, prior to UV curing, has a Tg of less than -20 C and a number average molecular weight of from about 100 to about 350 kg/mol or a UV-cured polyacrylate having a gel content, as determined by THF extraction after boiling in THF after four hours, of from about 50% to about 90%, and where said UV-cured polyacrylate, prior to being cured. The closest prior arts (US 2006/0052472, US 2003/0055032, and US2003/0082370) each disclose polyacrylate adhesives with gel content of less than 50% by weight since a higher gel content is viewed as impairing further processing of the adhesives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633